DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 12, 2021 has been entered. Claims 1-15 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pereira et al. (US 2015/0018664 A1) (hereinafter – Pereira).

Regarding claim 1, Pereira discloses A brain connectivity analysis system for analyzing connectivity between regions of a brain, comprising (Abstract):
 a memory configured to have stored therein at least one program including a connectivity analysis program for analyzing the connectivity (Para. [0009], “a non-transitory memory coupled with the computer processor; first logic stored in the non-transitory memory and executable by the computer processor to cause the computer processor to extract features from magnetic resonance imaging (MRI) data obtained from the patient”);
a processor configured to execute the at least one program stored in the memory to perform the steps of: acquiring from a storage unit measured data on a plurality of selected regions of a brain (Para. [0009], “a non-transitory memory coupled with the computer processor; first logic stored in the non-transitory memory and executable by the computer processor to cause the computer processor to extract features from magnetic resonance imaging (MRI) data obtained from the patient”),
determining at least one of the plurality of regions as a seed region and calculating a plurality of connectivity features for the seed region and another region from the measured data on the plurality of regions (Para. [0034], “In addition to segmenting the patient's cortical structures, individual subcortical brain structures are also segmented. Each of the two cortical hemisphere surfaces is registered to a pre-computed spherical brain atlas by finding an optimal alignment of the cortical folding patterns.”),
and generating a connectivity feature graph showing a relationship between a transfer delay time and another connectivity feature of each region that are included in the plurality of connectivity features (Para. [0038], “In some embodiments, the functional features are extracted by generating a network representing functional connectivity between various regions in the brain and then extracting network features from the network.” And para. [0045], “A network graph representing functional connectivity between the brain regions may be generated based on the rs-fMRI time series for each brain region.” And para. [0059], “Using structural, functional, or diffusion MRI data, any number of connectivity and/or network features may be calculated. In some embodiments, structural features, functional and diffusion connectivity features, and corresponding network features are extracted.”).
Regarding claim 2, Pereira discloses The brain connectivity analysis system according to claim 1, wherein the processor is configured to further perform the step of identifying an appearance timing of a signal in each of the seed region and the other region, and calculate a transfer delay time in each region. (Para. [0038], “In some embodiments, the functional features are extracted by generating a network representing functional connectivity between various regions in the brain and then extracting network features from the network.” And para. [0045], “A network graph representing functional connectivity between the brain regions may be generated based on the rs-fMRI time series for each brain region.” And para. [0059], “Using structural, functional, or diffusion MRI data, any number of connectivity and/or network features may be calculated. In some embodiments, structural features, functional and diffusion connectivity features, and corresponding network features are extracted.”).
Regarding claim 3, Pereira discloses The brain connectivity analysis system according to claim 1, wherein the processor is configured to further perform the step of calculating, as the plurality of connectivity features, a correlation strength between the regions (Para. [0007], “Both of these types of connectivity matrices may be represented as a graph (one node per region), with edges between nodes present if the corresponding regions are connected (and the edge labeled with the strength of the connection). Given such a graph, "network" features of the whole graph may be derived (e.g., the average degree of a node, the average length of a path between nodes, etc.).”),
a distance between the regions (Para. [0007], “Both of these types of connectivity matrices may be represented as a graph (one node per region), with edges between nodes present if the corresponding regions are connected (and the edge labeled with the strength of the connection). Given such a graph, "network" features of the whole graph may be derived (e.g., the average degree of a node, the average length of a path between nodes, etc.).”),
and an information transfer direction between the regions in addition to the transfer delay time (Para. [0059], “Using structural, functional, or diffusion MRI data, any number of connectivity and/or network features may be calculated. In some embodiments, structural features, functional and diffusion connectivity features, and corresponding network features are extracted.”).
Regarding claim 8, Pereira discloses The brain connectivity analysis system according to claim 1, wherein the processor is configured to further perform the step of calculating an average value of measured data on a plurality of trials and calculate the plurality of connectivity features using the average value (Para. [0042], “Linear regression over the time series for each voxel is used to remove effects in the rs-fMRI that are correlated with the mean time course of the measured signal calculated in voxels estimated to be from white matter and cerebrospinal fluid. That is, for each voxel, the average intensity over the time series from the white matter and cerebrospinal fluid is calculated and regressed .
Regarding claim 9, Pereira discloses The brain connectivity analysis system according to claim 1, wherein the processor is configured to further perform the step of calculating the plurality of connectivity features using measured data on each of a plurality of trials (Para. [0042], “Linear regression over the time series for each voxel is used to remove effects in the rs-fMRI that are correlated with the mean time course of the measured signal calculated in voxels estimated to be from white matter and cerebrospinal fluid. That is, for each voxel, the average intensity over the time series from the white matter and cerebrospinal fluid is calculated and regressed out to estimate the intensity caused by the gray matter for that voxel in order to extract the rs-fMRI data that is driven by activity of the cortex.”).
Regarding claim 10, Pereira discloses The brain connectivity analysis system according to claim 9, wherein the processor is configured to further perform the step of evaluating equality of the measured data on the plurality of trials in response to an input command, executing a trimming process of eliminating measured data that has been determined as noise-prone measured data on the basis of a percentage of trimming included in the command, and calculating the plurality of connectivity features using the measured data after the trimming process (Para. [0042], “Linear regression over the time series for each voxel is used to remove effects in the rs-fMRI that are correlated with the mean time course of the measured signal calculated in voxels estimated to be from white matter and cerebrospinal fluid. That is, for each voxel, the average intensity over the time series from the white matter and cerebrospinal fluid is calculated and regressed out to estimate the intensity caused by the gray matter for that voxel in order to extract the rs-fMRI data that is driven by activity of the cortex.”).
Regarding claim 11, Pereira discloses In a brain connectivity analysis system for analyzing connectivity between regions of a brain having a memory configured to have stored therein at least one program including a connectivity analysis program for analyzing the connectivity and a processor configured to execute the at least one program stored in the memory, a method performed by the processor comprising the steps of (Abstract):
reading a connectivity analysis program for analyzing the connectivity from a memory and executes the program to acquire from a storage unit measured data on a plurality of selected regions of the brain (Para. [0009], “a non-transitory memory coupled with the computer processor; first logic stored in the non-transitory memory and executable by the computer processor to cause the computer processor to extract features from magnetic resonance imaging (MRI) data obtained from the patient”);
determining at least one of the plurality of regions as a seed region and calculating a plurality of connectivity features for the seed region and another region from the measured data on the plurality of regions (Para. [0034], “In addition to segmenting the patient's cortical structures, individual subcortical brain structures are also segmented. Each of the two cortical hemisphere surfaces is registered to a pre-computed spherical brain atlas by finding an optimal alignment of the cortical folding patterns.”),
and generating a connectivity feature graph showing a relationship between a transfer delay time and another connectivity feature of each region that are included in the plurality of connectivity features (Para. [0038], “In some embodiments, the functional features are extracted by generating a network representing functional connectivity between various regions in the brain and then extracting network features from the network.” And para. [0045], “A network graph representing functional connectivity between the brain regions may be generated based on the rs-fMRI time series for each brain region.” And para. [0059], “Using structural, functional, or diffusion MRI data, any number of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 2015/0018664 A1) (hereinafter – Pereira) in view of Kawasaki et al. (US 2014/0296691 A1) (hereinafter – Kawasaki) in further view of Mashour et al. (US 2013/0245485 A1) (hereinafter – Mashour).

Regarding claim 4, Pereira discloses The brain connectivity analysis system according to claim 1, Pereira fails to disclose wherein: the connectivity feature graph is one of a two-dimensional or three-dimensional circle plot,
and the processor is configured to further perform the step of converting a line indicating a relationship between connectivity features on the connectivity feature graph into Cartesian coordinates and compute a dot product of each line to generate a distribution histogram and a distribution pattern of the connectivity features, and outputting the distribution histogram and the distribution pattern.
However, in the same field of endeavor, Kawasaki teaches wherein: the connectivity feature graph is one of a two-dimensional or three-dimensional circle plot (Para. [0085], “In step ST6, the processor 12p displays the calculated values on the monitor device 15 with respect to each of the stages. As regards the display method, numeral values may be displayed together with the Powers' stage classification, as shown in FIG. 6, or the calculated values may be displayed by other methods of expression, such as a bar graph, a circle graph or a color scale image.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the brain connectivity analysis system as taught by Pereira to include a circle plot as taught by Kawasaki in order to identify stages of disease by using different mathematical representation (Para. [0014], “The object is to provide a stage determination support system which can display a possibility that a disease corresponds to each of stages, based on obtained functional images, and can support stage determination by a user.”).
Pereira and Kawasaki fail to disclose and the processor is configured to further perform the step of converting a line indicating a relationship between connectivity features on the connectivity feature graph into Cartesian coordinates and compute a dot product of each line to generate a distribution histogram and a distribution pattern of the connectivity features, and outputting the distribution histogram and the distribution pattern.
However, in the same field of endeavor, Mashour teaches and the processor is configured to further perform the step of converting a line indicating a relationship between connectivity features on the connectivity feature graph into Cartesian coordinates and compute a dot product of each line to generate a distribution histogram and a distribution pattern of the connectivity features, and outputting the distribution histogram and the distribution pattern (Para. [0017], “FIGS. 7A and 7B are graphs of power spectra and correlations of the frontal and parietal regions for the original and surrogate EEG, where the original (FIG. 7A) and surrogate (FIG. 7B) EEG data have the same power spectral densities for the frontal (solid lines) and parietal (dotted lines) regions for three states (baseline consciousness, induction, anesthetized). The distribution of linear correlation coefficients (the zeroth lag of the normalized covariance function) between frontal and parietal EEG channels has a positive mean value (inset of (FIG. 7A)), whereas the distribution for surrogate data has a zero mean value (inset of (FIG. 7B)), n=18 patients.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the brain connectivity analysis system as taught by Pereira to include a distribution analysis as taught by Mashour in order to visualize the data (Para. [0005], “Identifying a neural correlate or cause of consciousness (as well as other related states, e.g., sleep disorders, vegetative state) that can be routinely measured in surgical patients would be an important advancement in the field of mechanistic study and general anesthesia, which may further the development of more sophisticated brain monitors for patients.”).
Regarding claim 5, Pereira, Kawasaki and Mashour teach The brain connectivity analysis system according to claim 4, Pereira further discloses wherein the processor is configured to further perform the step of generating the plurality of connectivity features using measured data on an individual subject or measured data on a plurality of subject groups in response to an input command, and generating the connectivity feature graph (Para. [0062], “The classification modules are trained offline prior to diagnosis of an unknown patient using training data from patients with known TBI diagnoses. The training data includes the structural MRI, rs-fMRI series, dMRI, and phenotype data for a group of patients, as well as a doctor's diagnosis of each patient.”).
Regarding claim 6, Pereira, Kawasaki and Mashour teach The brain connectivity analysis system according to claim 5, Pereira fails to disclose wherein the processor is configured to, when the measured data on the plurality of subject groups is used, further perform the step of comparing distribution histograms and distribution patterns of connectivity features of the subject groups and display results of the comparison.
However, in the same field of endeavor, Mashour teaches wherein the processor is configured to, when the measured data on the plurality of subject groups is used, further perform the step of comparing distribution histograms and distribution patterns of connectivity features of the subject groups and display results of the comparison (Para. [0017], “FIGS. 7A and 7B are graphs of power spectra and correlations of the frontal and parietal regions for the original and surrogate EEG, where the original (FIG. 7A) and surrogate (FIG. 7B) EEG data have the same power spectral densities for the frontal (solid lines) and parietal (dotted lines) regions for three states (baseline consciousness, induction, anesthetized). The distribution of linear correlation coefficients (the zeroth lag of the normalized covariance function) between frontal and parietal EEG channels has a positive mean value (inset of (FIG. 7A)), whereas the distribution for surrogate data has a zero mean value (inset of (FIG. 7B)), n=18 patients.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the brain connectivity analysis system as taught by Pereira to include a distribution analysis as taught by Mashour in order to visualize the data (Para. [0005], “Identifying a 
Regarding claim 7, Pereira, Kawasaki and Mashour teach The brain connectivity analysis system according to claim 6, Pereira fails to disclose wherein the processor is configured to further perform the step of displaying analysis results obtained through analysis of the measured data on the plurality of subject groups using at least one designated analysis method for at least of one of the distribution histogram or the distribution pattern, 
and inference analysis information indicating if the analysis results of the measured data on the plurality of subject groups match, together with the distribution histogram and the distribution pattern.
However, in the same field of endeavor, Mashour teaches wherein the processor is configured to further perform the step of displaying analysis results obtained through analysis of the measured data on the plurality of subject groups using at least one designated analysis method for at least of one of the distribution histogram or the distribution pattern (Para. [0017], “FIGS. 7A and 7B are graphs of power spectra and correlations of the frontal and parietal regions for the original and surrogate EEG, where the original (FIG. 7A) and surrogate (FIG. 7B) EEG data have the same power spectral densities for the frontal (solid lines) and parietal (dotted lines) regions for three states (baseline consciousness, induction, anesthetized). The distribution of linear correlation coefficients (the zeroth lag of the normalized covariance function) between frontal and parietal EEG channels has a positive mean value (inset of (FIG. 7A)), whereas the distribution for surrogate data has a zero mean value (inset of (FIG. 7B)), n=18 patients.”).
and inference analysis information indicating if the analysis results of the measured data on the plurality of subject groups match, together with the distribution histogram and the distribution pattern (Para. [0017], “FIGS. 7A and 7B are graphs of power spectra and correlations of the frontal and parietal regions for the original and surrogate EEG, where the original (FIG. 7A) and surrogate (FIG. 7B) EEG data have the same power spectral densities for the frontal (solid lines) and parietal (dotted lines) regions for three states (baseline consciousness, induction, anesthetized). The distribution of linear correlation coefficients (the zeroth lag of the normalized covariance function) between frontal and parietal EEG channels has a positive mean value (inset of (FIG. 7A)), whereas the distribution for surrogate data has a zero mean value (inset of (FIG. 7B)), n=18 patients.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the brain connectivity analysis system as taught by Pereira to include a distribution analysis as taught by Mashour in order to visualize the data (Para. [0005], “Identifying a neural correlate or cause of consciousness (as well as other related states, e.g., sleep disorders, vegetative state) that can be routinely measured in surgical patients would be an important advancement in the field of mechanistic study and general anesthesia, which may further the development of more sophisticated brain monitors for patients.”).
Regarding claim 12, Pereira discloses The brain connectivity analysis method according to claim 11, Pereira fails to disclose wherein: the connectivity feature graph is a two-dimensional or three-dimensional circle plot,
and the method further comprises the steps of converting a line indicating a relationship between the connectivity features on the connectivity feature graph into Cartesian coordinates, computing a dot product of each line to generate a distribution histogram and a distribution pattern of the connectivity features, and outputting the distribution histogram and the distribution pattern.
wherein: the connectivity feature graph is one of a two-dimensional or three-dimensional circle plot (Para. [0085], “In step ST6, the processor 12p displays the calculated values on the monitor device 15 with respect to each of the stages. As regards the display method, numeral values may be displayed together with the Powers' stage classification, as shown in FIG. 6, or the calculated values may be displayed by other methods of expression, such as a bar graph, a circle graph or a color scale image.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the brain connectivity analysis system as taught by Pereira to include a circle plot as taught by Kawasaki in order to identify stages of disease by using different mathematical representation (Para. [0014], “The object is to provide a stage determination support system which can display a possibility that a disease corresponds to each of stages, based on obtained functional images, and can support stage determination by a user.”).
Pereira and Kawasaki fail to disclose and the method further comprises the steps of converting a line indicating a relationship between the connectivity features on the connectivity feature graph into Cartesian coordinates, computing a dot product of each line to generate a distribution histogram and a distribution pattern of the connectivity features, and outputting the distribution histogram and the distribution pattern.
However, in the same field of endeavor, Mashour teaches and the method further comprises the steps of converting a line indicating a relationship between the connectivity features on the connectivity feature graph into Cartesian coordinates, computing a dot product of each line to generate a distribution histogram and a distribution pattern of the connectivity features, and outputting the distribution histogram and the distribution pattern (Para. [0017], “FIGS. 7A and 7B are graphs of power spectra and correlations of the frontal and parietal regions for the original and surrogate EEG, where the original (FIG. 7A) and surrogate (FIG. 7B) EEG data have the same power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the brain connectivity analysis system as taught by Pereira to include a distribution analysis as taught by Mashour in order to visualize the data (Para. [0005], “Identifying a neural correlate or cause of consciousness (as well as other related states, e.g., sleep disorders, vegetative state) that can be routinely measured in surgical patients would be an important advancement in the field of mechanistic study and general anesthesia, which may further the development of more sophisticated brain monitors for patients.”).
Regarding claim 13, Pereira, Kawasaki and Mashour teach The brain connectivity analysis method according to claim 12, Pereira further discloses the method further comprising the steps of generating the plurality of connectivity features using measured data on an individual subject or measured data on a plurality of subject groups in response to an input command, and generating the connectivity feature graph (Para. [0106], “Additionally, as shown in FIG. 5, the computer system 500 may include an input device 516 configured to allow a user to interact with any of the components of system 500.” And Para. [0062], “The classification modules are trained offline prior to diagnosis of an unknown patient using training data from patients with known TBI diagnoses. The training data includes the structural MRI, rs-fMRI series, dMRI, and phenotype data for a group of patients, as well as a doctor's diagnosis of each patient.”).
Regarding claim 14, Pereira, Kawasaki and Mashour teach The brain connectivity analysis method according to claim 13, Pereira fails to disclose further comprising the steps of, when the measured data on the plurality of subject groups is used, comparing distribution histograms and distribution patterns of connectivity features of the subject groups and displaying results of the comparison.
However, in the same field of endeavor, Mashour teaches further comprising the steps of, when the measured data on the plurality of subject groups is used, comparing distribution histograms and distribution patterns of connectivity features of the subject groups and displaying results of the comparison (Para. [0017], “FIGS. 7A and 7B are graphs of power spectra and correlations of the frontal and parietal regions for the original and surrogate EEG, where the original (FIG. 7A) and surrogate (FIG. 7B) EEG data have the same power spectral densities for the frontal (solid lines) and parietal (dotted lines) regions for three states (baseline consciousness, induction, anesthetized). The distribution of linear correlation coefficients (the zeroth lag of the normalized covariance function) between frontal and parietal EEG channels has a positive mean value (inset of (FIG. 7A)), whereas the distribution for surrogate data has a zero mean value (inset of (FIG. 7B)), n=18 patients.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the brain connectivity analysis system as taught by Pereira to include a distribution analysis as taught by Mashour in order to visualize the data (Para. [0005], “Identifying a neural correlate or cause of consciousness (as well as other related states, e.g., sleep disorders, vegetative state) that can be routinely measured in surgical patients would be an important advancement in the field of mechanistic study and general anesthesia, which may further the development of more sophisticated brain monitors for patients.”).
Regarding claim 15, Pereira, Kawasaki and Mashour teach The brain connectivity analysis method according to claim 14, Pereira fails to disclose further comprising the steps of displaying analysis results obtained through analysis of the measured data on the plurality of subject groups using at least one designated analysis method for at least of one of the distribution histogram or the distribution pattern,
and inference analysis information indicating if the analysis results of the measured data on the plurality of subject groups match, together with the distribution histogram and the distribution pattern.
However, in the same field of endeavor, Mashour teaches further comprising the steps of displaying analysis results obtained through analysis of the measured data on the plurality of subject groups using at least one designated analysis method for at least of one of the distribution histogram or the distribution pattern (Para. [0017], “FIGS. 7A and 7B are graphs of power spectra and correlations of the frontal and parietal regions for the original and surrogate EEG, where the original (FIG. 7A) and surrogate (FIG. 7B) EEG data have the same power spectral densities for the frontal (solid lines) and parietal (dotted lines) regions for three states (baseline consciousness, induction, anesthetized). The distribution of linear correlation coefficients (the zeroth lag of the normalized covariance function) between frontal and parietal EEG channels has a positive mean value (inset of (FIG. 7A)), whereas the distribution for surrogate data has a zero mean value (inset of (FIG. 7B)), n=18 patients.”),
and inference analysis information indicating if the analysis results of the measured data on the plurality of subject groups match, together with the distribution histogram and the distribution pattern (Para. [0017], “FIGS. 7A and 7B are graphs of power spectra and correlations of the frontal and parietal regions for the original and surrogate EEG, where the original (FIG. 7A) and surrogate (FIG. 7B) EEG data have the same power spectral densities for the frontal (solid lines) and parietal (dotted lines) regions for three states (baseline consciousness, induction, anesthetized). The distribution of linear correlation coefficients (the zeroth lag of the normalized covariance function) between frontal and parietal EEG channels has a positive mean value (inset of (FIG. 7A)), whereas the distribution for surrogate data has a zero mean value (inset of (FIG. 7B)), n=18 patients.”).
.

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive. 
With respect to the arguments regarding Pereira, the arguments are not persuasive. It is clear from the specification of Pereira that functional connectivity analysis is performed in the matter that is claimed. Applicant relies on arguments that Pereira fails to disclose seed regions and target regions, however that is merely the language of choice of the applicant. While Pereira does not disclose verbatim “seed” and “target” regions, Pereira is aimed at accomplishing the same tasks. See at least the rejection above. While it is agreed that Pereira is aimed at TBI analysis, and the present application is directed towards functional connectivity in general, the claims are still anticipated by Pereira as the system and processes are still disclosed. See para. [0059] of Pereira, “Using structural, functional, or diffusion MRI data, any number of connectivity and/or network features may be calculated. In some embodiments, structural features, functional and diffusion connectivity features, and corresponding network features are extracted.” A connectivity feature graph is generated based on features extracted from the data, exactly what the present claims are doing. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791